In re Rawlins, Raymond Anthony; — Defendants); applying for supervisory and/or remedial writs; Parish of Caddo, First Judicial District Court, Div. “H”, No. 164,958.
Granted. The portion of the defendant’s motion which raised the uneonstitutionality of LSA-C.Cr.P. art. 905.2(B) is granted. The trial court is ordered to comply with this court’s ruling in State v. Lester Jones, 94-0459 (7/5/94), 639 So.2d 1144 (La.1994), and is not to instruct the jury regarding the governor’s power to grant a reprieve, pardon or commutation of sentence.
DENNIS, J., not on panel.